ORDER OF TEMPORARY SUSPENSION

SCOTT, Deputy Chief Justice.
The Inquiry Commission has moved the Court, pursuant to SCR 3.165(l)(a), to enter an Order of Temporary Suspension against Shirley A. Cunningham, Jr., whose bar roster address is Cunningham & Grundy Law Group, 3101 Richmond Rd., Ste. 304, Lexington, Kentucky. 40509-9283. After reviewing the record and hearing oral argument on the matter, we agree with the Inquiry Commission and do find, that there is probable cause to believe that Mr. Cunningham is or has been misappropriating funds he holds for others to his own use or has been otherwise improperly dealing with said funds. SCR 3.165(l)(a).
It is therefore ORDERED that Shirley A. Cunningham, Jr. be and is hereby tem*132porarily suspended from the practice of law in the Commonwealth of Kentucky until further order of this Court.
It is further ORDERED that:
1) Within 20 days from the date of the entry of this Order of Temporary Suspension, Cunningham shall notify all his clients in writing of his inability to continue to represent them, and shall furnish copies of the letters of notice to the Director of the Kentucky Bar Association.
2) Pursuant to SCR 3.165(6), Cunningham shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged.
8) The temporary suspension of Cunningham shall be effective with the entry of this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480, or until such time as respondent can show good cause why the Order of Temporary Suspension should be amended or dissolved.
4) Such portion of this proceeding as contained in this Order shall be deemed a matter of public record at this time. All other portions of the record shall be afforded the confidentiality under SCR 3.150 unless otherwise directed by the Court.
5) Cunningham shall pay all costs of these proceedings for which execution may issue.
All concur, except LAMBERT, C.J., not sitting.